           Case 2:19-cv-00930-JLR-BAT Document 15 Filed 06/17/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          BENJAMIN MAYFIELD,                            CASE NO. C19-0930JLR-BAT

11                               Plaintiff,               ORDER GRANTING THE
                   v.                                     PARTIES’ STIPULATED
12                                                        MOTION FOR A NEW TRIAL
                                                          DATE
            KING COUNTY, et al.,
13
                                 Defendants.
14

15          On May 13, 2020, the parties filed a stipulation to move their trial date to April 1,

16   2021, and continue the related case schedule deadlines. (5/13/20 Stip. (Dkt. # 12).) The

17   court denied the parties’ stipulated motion but gave the parties the option of moving their

18   trial date to the end of the court’s trial calendar. (6/1/20 Order (Dkt. # 13).) On June 5,

19   2020, the parties filed a second stipulated motion agreeing to move their trial date to the

20   end of the court’s trial calendar. (6/5/20 Stip. (Dkt. # 14).) The court GRANTS the

21   parties’ stipulated motion (Dkt. # 14) and moves their trial date to October 18, 2021. The

22   //


     ORDER - 1
           Case 2:19-cv-00930-JLR-BAT Document 15 Filed 06/17/20 Page 2 of 2



 1   court will issue a new case schedule based on this new trial date for all unexpired case

 2   deadlines.

 3          Dated this 17th day of June, 2020.

 4

 5                                                    A
                                                      JAMES L. ROBART
 6
                                                      United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
